Citation Nr: 0534007	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement to a decision which assigned the termination 
date of July 15, 2002, for educational assistance benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active duty from September 1989 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.   

In the appellant's Notice of Disagreement (NOD), dated in 
March 2003, the appellant raised the issue of entitlement to 
an extension of educational benefits under Chapter 30, Title 
38, United States Code (Montgomery G.I. Bill benefits), 
beyond the termination date of July 15, 2002 (the date by 
which the appellant had received final payment for 8,000 
hours of participation in an apprenticeship training 
program).  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a decision letter from the RO to the appellant, file 
stamped on December 28, 1999, the RO notified the appellant 
that he had been awarded educational assistance benefits 
under Chapter 30.  In the letter, the RO noted that the 
appellant's program of training was approved for 8,000 hours, 
and that the beginning date of the award was July 15, 1999, 
and that the ending date was July 15, 2002.  The letter noted 
that VA Form 4107, Your Right to Appeal Our Decision, was 
enclosed with the letter.  

2.  The appellant did not respond to the December 1999 notice 
within one year; his NOD with the termination date assigned 
was received in March 2003.  




CONCLUSION OF LAW

The appellant did not timely submit an NOD with the December 
1999 decision letter which assigned a termination date of 
July 15, 2002 for the final payment of educational benefits 
for 8,000 hours of participation in an apprenticeship 
training program, and the Board does not have jurisdiction to 
review the merits of an appeal challenging that decision 
letter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

However, as to the issue at hand, as will be explained below, 
the law, and not the evidence, is dispositive.  The United 
States Court of Veterans Appeals (Court) has held that when 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.


An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2005).  An NOD is a written communication 
filed with the agency of original jurisdiction that, among 
other things, expresses dissatisfaction or disagreement with 
an adjudicative determination.  38 C.F.R. § 20.201.  An NOD 
may be filed by the claimant, his fiduciary, or such 
accredited representative, attorney, or authorized agent as 
he may select.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(a) (2005).  

The time limit for the filing of an NOD is governed by Rule 
302 at 38 C.F.R. § 20.302(a), which provides, in pertinent 
part, that: 

[A] claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her.  Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

See also 38 U.S.C.A. § 7105.  

In a decision letter from the RO to the appellant, file 
stamped on December 28, 1999, the RO notified the appellant 
that he had been awarded educational assistance benefits 
under Chapter 30.  In the December 1999 letter, the RO noted 
that the appellant's program of training was approved for 
8,000 hours, and that the beginning date of the award was 
July 15, 1999, and that the ending date was July 15, 2002.  
The letter noted that VA Form 4107, Your Right to Appeal Our 
Decision, was enclosed with the letter.

In a letter from the appellant to the RO, dated in March 
2003, the appellant stated that he was writing to appeal a 
decision that he thought was "unfair and unjustified."  
Specifically, he indicated that he was recently informed by a 
VA agent that because he had reached 8,000 hours in his 
apprenticeship training program, his educational assistance 
benefits under Chapter 30 were stopped, effective July 15, 
2002.  The appellant indicated that he disagreed with that 
finding.  He noted that according to the apprentice agreement 
that he had with the State of California, and his 
"apprenticeship school Apprentice Guideline Addendum D," he 
was still an apprentice until he finished his 5th year of 
school training, which would have been in July 2005.  Thus, 
he reported that it was his understanding that he would have 
received educational assistance benefits under Chapter 30 for 
his participation in the apprenticeship training program 
until July 2005. 

In a decision letter, issued in April 2003, the RO informed 
the appellant that they had received his NOD in March 2003.  
The RO noted that in the March 2003 NOD, the appellant stated 
that he had disagreed with their decision to terminate 
payment of education benefits for his apprenticeship training 
after reaching 8,000 hours, the total amount approved for his 
program as an electrician.  The RO informed the appellant 
that his attempted March 2003 NOD was untimely, and provided 
him information and notice on how to appeal that 
determination.  

In May 2003, the RO received a letter from the appellant, 
indicating disagreement with the April 2003 RO determination.  
This is his NOD providing the Board with jurisdiction over 
the timeliness issue.  In May 2003, the RO issued a statement 
of the case, and the appellant submitted a timely substantive 
appeal in June 2003 as to the issue of timeliness of the 
March 2003 NOD.  

As previously stated, in a decision letter from the RO to the 
appellant, file stamped on December 28, 1999, the RO notified 
the appellant that he had been awarded educational assistance 
benefits under Chapter 30.  In regard to the date of this 
letter, in the May 2004 supplemental statement of the case, 
the RO noted that although this letter was not date stamped, 
it was file stamped on the date benefits were authorized, 
which was December 28, 1999.  According to the RO, the date 
the award was authorized was presumed to be the date the 
letter was mailed.  The RO reported that the letter was 
scanned in to their computerized file system on January 14, 
2000.  Thus, the Board finds that the date of mailing of the 
notification letter is December 28, 1999.  

In this case, there is no evidence of record that the 
December 1999 determination letter was misdirected and not 
sent to the appellant's last-known address of record.  Given 
that the date of mailing of the notification letter is 
December 28, 1999, the appellant or his representative had 
until December 28, 2000 (the end of the one-year period that 
began on the day the RO mailed the December 28, 1999 decision 
letter) to file an NOD concerning his disagreement with the 
termination date of July 15, 2002, the date by which the RO 
determined that the appellant would have received final 
payment of Chapter 30 educational assistance benefits for 
8,000 hours of participation in an apprenticeship training 
program.  See 38 C.F.R. §§ 20.302, 20.305 (2005).  
Nevertheless, the record shows that the earliest 
communication that may be construed as demonstrating an 
expressed dissatisfaction or disagreement with the December 
1999 decision letter concerning the July 15, 2002 termination 
date of Chapter 30 educational assistance benefits for 8,000 
hours of participation in an apprenticeship program, is an 
NOD from the appellant, dated in March 2003.  Applying the 
provisions of 38 C.F.R. § 20.302, that NOD, completed more 
than one year after the RO's issuance of its decision letter 
was not timely.  In addition, even if the Board were to find 
that the date of mailing of the determination letter is 
January 14, 2000 (the date the determination letter was 
scanned in to the RO's computerized file system), as the RO 
did in the decision letter issued in April 2003, the March 
2003 NOD was still not timely.  Consequently, it is found 
that the appeal regarding timeliness of filing must be 
denied.  Absent a timely NOD, the Board is without 
jurisdiction to adjudicate the claim of whether an extension 
of Chapter 30 educational benefits, beyond the termination 
date of July 15, 2002 (the date by which the appellant had 
received final payment for 8,000 hours of participation in an 
apprenticeship training program), is warranted.  The law and 
regulations are controlling.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An NOD with respect to a December 1999 decision letter 
concerning the July 15, 2002 termination date of Chapter 30 
educational assistance benefits for 8,000 hours of 
participation in an apprenticeship program, was not timely 
filed; the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


